                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION

PHILIP W. STAUDERMAN,

      Plaintiff,

v.                                                  Case No. 5:19cv531-TKW-CAS
MARK INCH, Secretary, Department of
Corrections,

      Defendant.
                                               /

                                      ORDER

      This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 3). No objections to the Report and Recommendation were

filed. Having reviewed the Report and Recommendation, I agree with the magistrate

judge’s determination that this case should be transferred to the district court for the

district within which the state court that convicted and sentenced Plaintiff is located.

      Accordingly, it is ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

             incorporated by reference in this Order.

      2.     This case is TRANSFERRED to the Middle District of Florida

             pursuant to 28 U.S.C. §2241(d).

      3.     The Clerk shall close the file.
DONE and ORDERED this 27th day of December, 2019.

                      T. Kent Wetherell, II
                     T. KENT WETHERELL, II
                     UNITED STATES DISTRICT JUDGE




                            2
